FILED
                            NOT FOR PUBLICATION                              OCT 4 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10396

               Plaintiff - Appellee,             D.C. No. 2:06-cr-01160-MHM

  v.
                                                 MEMORANDUM *
ANTHONY LEE KOESTER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Anthony Lee Koester appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Koester contends that his guilty plea was not voluntary and intelligent

because the district court misadvised him that the maximum possible penalty that

could be imposed upon revocation of supervised release was 24 months

cumulatively, rather than 24 months per revocation. Because Koester did not

object on this basis in the district court, we review for plain error. See United

States v. Dominguez Benitez, 542 U.S. 74, 76 (2004). There is no plain error

because Koester has not shown a reasonable probability that he would not have

pled guilty but for the alleged error. See id. at 83. Moreover, Koester received a

total sentence of 24 months for revocation of supervised release.

      Koester also contends that the 24-month revocation sentence violates the

terms of his plea agreement because it resulted in a sentence that exceeds the 33-

month maximum incarceration included in the plea agreement. This argument fails

because the plea agreement sentencing limit does not include incarceration that

might be imposed for violations of supervised release. See United States v.

Waknine, 543 F.3d 546, 551 (9th Cir. 2008)(“To decide whether a plea agreement

has been breached, this court considers what the defendant reasonably understood

when he pled guilty.”)(internal quotation marks omitted).

      AFFIRMED.




                                           2                                    1 0 -1 0 3 9 6